Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 1 of 17 PageID# 119




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA

                                           Alexandria Division

 Demount Alston,
      Petitioner,

 V.                                                           I:19cv996(LMB/IDD)

 Tracy S. Ray, Warden,
       Respondent.

                                   MEMORANDUM OPINION


        Demount Alston ("Alston" or "petitioner"), a Virginia inmate proceeding pro sq, has filed

 a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging the validity of

 his January 17, 2017 convictions in the Circuit Court ofthe City of Hampton, Virginia for

 aggravated malicious wounding,robbery, shooting into an occupied vehicle, possession of a

 firearm after having been previously convicted of a felony, and two counts of use ofa firearm

 during the commission ofa felony. Case Nos. CRl6-653-00 through -05. [Dkt. No. 1].

 Respondent, Tracy S. Wray("Wray" or "respondent"), has filed a motion to disniiss and Rule 5

 answer, along vAth a supporting brief. [Dkt. Nos. 11-13]. Alston received the notice required by

 Local Rule 7(K)and Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975),and has filed an

 opposition to the Respondent's motion. [Dkt. Nos. 31,36-37]. For the reasons that follow, the

 Respondent's motion to dismiss will be granted.

                                          I. Background

        On November 2,2016, Alston was found guilty in a bench trial ofaggravated malicious

 wounding, possession of a firearm by a non-violent felon,two counts of using a firearm in the

 commission ofa felony, robbery, and maliciously discharging a firearm at a vehicle. (Rec. at 79-

 80). He was sentenced on January 17, 2017 to twenty years in prison for malicious wounding
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 2 of 17 PageID# 120
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 3 of 17 PageID# 121
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 4 of 17 PageID# 122
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 5 of 17 PageID# 123
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 6 of 17 PageID# 124
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 7 of 17 PageID# 125
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 8 of 17 PageID# 126
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 9 of 17 PageID# 127
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 10 of 17 PageID# 128
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 11 of 17 PageID# 129
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 12 of 17 PageID# 130
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 13 of 17 PageID# 131
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 14 of 17 PageID# 132
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 15 of 17 PageID# 133
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 16 of 17 PageID# 134
Case 1:19-cv-00996-LMB-IDD Document 19 Filed 05/08/20 Page 17 of 17 PageID# 135
